                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE


Elsio Monteiro

      v.                                                        Case No. 20-cv-952-JL

Strafford County Department
of Corrections, Superintendent


                                               ORDER

           No objection having been filed, I herewith approve the Report and Recommendation of

Magistrate Judge Andrea K. Johnstone dated June 16, 2021 . “‘[O]nly those issues fairly raised

by the objections to the magistrate's report are subject to review in the district court and those not

preserved by such objection are precluded on appeal.’” School Union No. 37 v. United Nat'l Ins.

Co., 617 F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of Health & Human Servs.,

848 F.2d 271, 275 (1st Cir.1988)); see also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st

Cir. 1986) (after proper notice, failure to file a specific objection to magistrate's report will waive

the right to appeal).

           SO ORDERED.


                                                       ____________________________
                                                       Joseph N. Laplante
                                                       United States District Judge

Date: July 9, 2021

cc:        Elsio Monteiro, pro se
           Thomas P. Velardi, Esq.
           Terry L. Ollila, Esq.
